Case 8:19-cv-01483-JLS-DFM Document 7 Filed 08/02/19 Pagelof2 Page ID #:20

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Central District of California

RONNIE LYLES, individually and dba DOUGLAS
FORREST FINANCIAL LLC

 

Plaintiff(s)
V.

Civil Action No. 8:19-cv-01483-JLS-DFM

U.S. BANK NA, as Trustee for Certificateholders of
BEAR STEARNS ASSET BACKED SECURITIES |
LLC, ASSET BACKED CERTIFICATES, SERIES
2006-AC1

 

ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) U.S. BANK NA, as Trustee for Certificateholders of BEAR STEARNS ASSET
BACKED SECURITIES | LLC, ASSET BACKED CERTIFICATES, SERIES 2006-AC1
Georgina Thomas, Agent for Service of Process
U.S. Bank National Association
633 W. 5TH Street, 24th Floor
Los Angeles, CA 90071

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael Yesk (SB#130056)

yesklaw@gmail.com

Yesk Law

1850 Gateway Blvd Ste 1080
Concord, CA 94520-8470
Tel: (925) 849-5525

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

 

 

Date: _ 8/2/2019 8 / aun

Signature of Clerk or Deputy Clerk
Case 8:19-cv-01483-JLS-DFM Document 7 Filed 08/02/19 Page 2of2 Page ID#:21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

© I personally served the summons on the individual at (piace)

 

on (date) 5 or

 

1 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 5 or
© I returned the summons unexecuted because > or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
